         Case 3:20-cv-00129-WC Document 1 Filed 02/24/20 Page 1 of 9




                IN THE UNITED STATES DISTRICT COURIREcEIVED
                FOR THE MIDDLE DISTRICT OF ALABAMA
                                                                 Ivo FEB 24
                                                                          A 09
                              EASTERN DIVISION
                                                             DiT,A p H c.
Willie James,                               Case No,:        : .              CLK
                                                                          COURT
                                                                        ‘;TRICT" ALA
                Plaintiff,                   3..ao-D4--          a9
      vs.
                                            COMPLAINT
Equifax Information Services, LLC,
a Georgia limited liability company, and
Rice Banking Company,                       JURY TRIAL DEMAND
an Alabama company,

                Defendants.




      NOW COMES THE PLAINTIFF, WILLIE JAMES,BY AND THROUGH

COUNSEL, Matthew Landreau, and for his Complaint against the Defendants,

pleads as follows:

                                JURISDICTION

   1. Jurisdiction ofthis court arises under 15 U.S.C. §1681p.

   2. This is an action brought by a consumer for violation of the Fair Credit

      Reporting Act(15 U.S.C. §1681,et seq.[hereinafter "FCRA"]).
      Case 3:20-cv-00129-WC Document 1 Filed 02/24/20 Page 2 of 9




                                   VENUE

3. The transactions and occurrences which give rise to this action occurred in the

   City of Opelika, Lee County, Alabama.

4. Venue is proper in the Middle District of Alabama,Eastern Division.




5. Plaintiffis a natural person residing in City ofOpelika,Lee County,Alabama.

6. The Defendants to this lawsuit are:

      a. Equifax Information Services, LLC ("Equifae) is a Georgia limited

         liability company that conducts business in the state of Alabama; and

      b. Rioe Banking Company("Rice")is an Alabama company that conducts

          business in the state of Alabama.



                       GENERAL ALLgGATIONS

7. Rice is inaccurately reporting its tradeline ("Errant Tradeline) with an

   erroneous scheduled monthly payment amount of $107.00 on Plaintiffs

   Equifax credit disclosure.

8. The account reflected by the Errant Tradeline was paid and closed. Plaintiff

   no longer has an obligation to make monthly payments to Rice.




                                      2
      Case 3:20-cv-00129-WC Document 1 Filed 02/24/20 Page 3 of 9




9 On April 11,2019,Plaintiffobtained his Equifax credit disclosure and noticed

   the Errant Tradeline inaccurately reporting with an erroneous monthly

   payment amount.

10.On or about May 3,2019,Plaintiffa submitted letter to Equifax,disputing the

   Errant Tradeline.

11.1n his dispute letter, Plaintiffexplained that the aecount reflected by the Errant

   Tradeline was paid and closed. Plaintiff no longer has an obligation to make

   monthly payments Rice.Plaintiffasked Equifax to report the Errant Tradeline

   with the monthly payment amount of$0.00.

12.Equifax forwarded Plaintiffs consumer dispute to Rice.

13.Rice received Plaintiff's consumer dispute from Equifax.

14.Rice did not consult the Credit Reporting Resource Guide as part of its

   investigation ofPlaintiffs dispute.

15.In response to Plaintiffs dispute, Rice verified to Equifax that its reporting of

   its Errant Tradeline was accurate.

16.On or about May 8, 2019, Plaintiff received a correspondence from Equifax

   stating that its currently processing Plaintiffs previously submitted dispute

   for the Errant Tradeline and it will not be conducting further investigation into

   this particular account.
       Case 3:20-cv-00129-WC Document 1 Filed 02/24/20 Page 4 of 9




  17.Plaintiff had not received Equifax's investigation results. Therefore, on July

     15, 2019, Plaintiff obtained his Equifax credit disclosure, which showed that

    Equifax and Rice failed or refused to report the scheduled monthly payment

     amount as $0.00 on the Errant Tradeline.

 18.As a direct and proximate cause of the Defendants' negligent and/or willful

     failure to comply with the Fair Credit Reporting Act, 15 U.S.C. § 1681,

     et seq., Plaintiff has suffered credit and emotional damages. Plaintiff has also

     experienced undue stress and anxiety due to Defendants' failure to correct the

     errors in his credit file or improve his financial situation by obtaining new or

     more favorable credit terms as a result of the Defendants' violations of the

     FCRA.



                                    COUNT I

NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                         RICE

  19. Plaintiff realleges the above paragraphs as if recited verbatim.

 20.After being informed by Equifax of Plaintiffs consumer dispute of the

     scheduled monthly payment amount, Rice negligently failed to conduct a

     proper investigation of Plaintiffs dispute as required by 15 USC 1681s-2(b).

 21.Rice negligently failed to review all relevant information available to it and

     provided by Equifax in conducting its reinvestigation as required by 15 USC
                                        4
         Case 3:20-cv-00129-WC Document 1 Filed 02/24/20 Page 5 of 9




      1681s-2(b) and failed to direct Equifax to report the Errant Tradeline with a

      $0.00 monthly payment amount.

   22.The Errant Tradeline is inaccurate and creates a misleading impression on

      Plaintiffs consumer credit file with Equifax, to which it is reporting such

      tradeline.

   23.As a direct and proximate cause of Rice's negligent failure to perform its

      duties under the FCRA, Plaintiff has suffered damages, mental anguish,

      suffering, humiliation, and embarrassment.

   24.Rice is liable to Plaintiff by reason of its violations ofthe FCRA in an amount

      to be determined by the trier of fact together with reasonable attorneys' fees

      pursuant to 15 USC 1681o.

   25.Plaintiffhas a private right ofaction to assert claims against Rice arising under

      15 USC 1681s-2(b).

      WHEREFORE,PLAINTIFF PRAYS that this court grants him ajudgment

against the Defendant Rice for damages, costs, interest, and attorneys' fees.



                                     COUNT II

 WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                         RICE

   26. Plaintiff realleges the above paragraphs as if recited verbatim.



                                          5
         Case 3:20-cv-00129-WC Document 1 Filed 02/24/20 Page 6 of 9




   27.After being informed by Equifax that Plaintiff disputed the accuracy of the

      information it was providing, Rice willfully failed to conduct a proper

      reinvestigation of Plaintiffs dispute, and willfully failed to direct Equifax to

      report the Errant Tradeline with a $0.00 monthly payment amount.

   28.Rice willfully failed to review all relevant information available to it and

      provided by Equifax as required by 15 USC 1681s-2(b).

   29.As a direct and proximate cause of Rice's willful failure to perform its duties

      under the FCRA, Plaintiff has suffered damages, mental anguish, suffering,

      humiliation, and embarrassment.

   30.Rice is liable to Plaintiff for either statutory damages or actual damages he

      has sustained by reason of its violations of the'FCRA in an amount to be

      determined by the trier offact, together with an award of punitive damages in

      the amount to be determined by the trier of fact, as well as for reasonable

      attorneys' fees and he may recover therefore pursuant to 15 USC 1681n.


      WHEREFORE,PLAINTIFF PRAYS that this court grants him ajudgment

against the Defendant Rice for the greater of statutory or actual damages, plus

punitive damages, along with costs, interest, and attorneys' fees.




                                         6
      Case 3:20-cv-00129-WC Document 1 Filed 02/24/20 Page 7 of 9



                                COUNT HI

NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
                    BY EQUIFAX

31.Plaintiff realleges the above paragraphs as if recited verbatim.

32.Defendant Equifax prepared, compiled, issued, assembled, transferred,

   published, and otherwise reproduced consumer reports regarding Plaintiff as

   that term is defined in 15 USC 1681a.

33.Such reports contained information about Plaintiffthat was false, misleading,

   and inaccurate.

34.Equifax negligently failed to rnaintain and/or follow reasonable procedures to

   assure maximum possible accuracy of the information it reported to one or

   more third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).

35. After receiving Plaintiffs consumer dispute to the Errant Tradeline, Equifax

   negligently failed to conduct a reasonable reinvestigation as required by 15

   U.S.C. 1681i.

36.As a direct and proximate cause of Equifax's negligent failure to perform its

   duties under the FCRA,Plaintiff has suffered actual damages, mental anguish

   and suffering, humiliation, and embarrassment.

37.Equifax is liable to Plaintiff by reason of its violation of the FCRA in an

   amount to be determined by the trier of fact together with his reasonable

   attorneys' fees pursuant to 15 USC 1681o.

                                      7
         Case 3:20-cv-00129-WC Document 1 Filed 02/24/20 Page 8 of 9




      WHEREFORE,PLAINTIFF PRAYS that this court grants him ajudgment

against Equifax for actual damages, costs, interest, and attorneys' fees.


                                    COUNT IV

    WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
                       BY EQUIFAX

   38.Plaintiffrealleges the above paragraphs as ifrecited verbatim.

   39.Defendant Equifax prepared, compiled, issued, assernbled, transferred,

      published, and otherwise reproduced consumer reports regarding Plaintiff as

      that term is defined in 15 USC 1681a.

   40.Such reports contained information about Plaintiffthat was false, rnisleading,

      and inaccurate.

   41.Equifax willfully failed to maintain and/or follow reasonable procedures to

      assure maximum possible accuracy of the information that it reported to one

      or rnore third parties pertaining to Plaintiff, in violation of 15 USC 1681013).

   42. After receiving Plaintiffs consurner dispute to the Errant Tradeline, Equifax

      willfully failed to conduct a reasonable reinvestigation as required by 15

      U.S.C. 1681i.

   43.As a direct and proximate cause of Equifax's willful failure to perform its

      duties under the FCRA,Plaintiff has suffered actual damages, mental anguish

      and suffering, humiliation, and embarrassment.
                                          8
      Case 3:20-cv-00129-WC Document 1 Filed 02/24/20 Page 9 of 9



   44.Equifax is liable to Plaintiff by reason of its violations of the FCRA in an

      amount to be determined by the trier of fact together with his reasonable

      attorneys' fees pursuant to 15 USC 1681n.



      WHEREFORE,PLAINTIFF PRAYS that this court grants him ajudgment

against Defendant Equifax for the greater of statutory, or actud damages, plus

punitive damages along with costs, interest, and reasonable attomeys fees.


                                JURY DEMAND

      Plainitiffhereby demands a trial by Jury.



DATED:February 19,2020




                                            Ety:/s1Ma              eau
                                            Matthew          u
                                            Georgia B: No. 301329
                                            22142 West Nine Mile Road
                                            Southfield, MI48033
                                            Telephone:(248)353-2882
                                            Facsimile:(248)353-4840
                                            E-Mail: matt@crlam.com
                                            Attorneysfor Plaintiff
                                            Willie James
